Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 1 of 14




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 1:19-cv-24539-FAM

   HAPPY TAX FRANCHISING, LLC and
   MARIO COSTANZ,

         Plaintiffs,

   v.

   JAMEY HILL, THE J.L. HILL GROUP, LLC, et
   al.,

         Defendants.

                DEFENDANTS’ MOTION TO COMPEL COMPETENT INITIAL
                    DISCLOSURES AND MEMORANDUM IN SUPPORT

          Defendants Jamey Hill, The JL Hill Group, LLC, Tricia Drago and Banyan Accounting,

   LLC, by counsel and pursuant to Rules 26 and 37, Federal Rules of Civil Procedure, move the

   Court to compel the plaintiffs to make competent and complete Rule 26 Initial Disclosures to the

   defendants. In support, the defendants state as follows:

          1.      The plaintiffs served “Updated Plaintiffs’ Initial Disclosures” (“Updated

   Disclosures”) on May 24, 2021, a copy of which is attached as Exhibit 1.             The Updated

   Disclosures are evasive, incomplete and otherwise fail to comply with Rule 26(a)(1).

          2.      Rule 26(a)(1)(A)(i) requires the plaintiffs to disclose “the name and, if known, the

   address and telephone number of each individual likely to have discoverable information—along

   with the subjects of that information—that the disclosing party may use to support its claims or

   defenses, unless the use would be solely for impeachment[.]” For their witness disclosure, the

   plaintiffs listed 50 names. For each person named, the plaintiffs repeat the same or similar

   general concepts or issues, making it extremely difficult for the defendants to determine what




                                                   1
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 2 of 14




   discoverable information, if any, each named person may have. Those general concepts or issues

   include:

                  a.     “knowledge regarding the business operation of Happy Tax” (witnesses 1-
                         11);

                  b.     “the franchise relationship between Happy Tax and [several different
                         franchisees]” (witnesses 1-19);

                  c.     “terms and provisions of the various agreements between Happy Tax and
                         [several different franchisees]” (witnesses 1-3, 5-12);

                  d.     “breaches by Defendants of the various agreements between Happy Tax
                         and these Defendants” (witnesses 1-3, 5-19);

                  e.     “defamatory statements published about Plaintiffs that are the subject of
                         this action” or “the defamatory and disparaging communications
                         disseminated by these Defendants” (witnesses 1-19);

                  f.     “certain defamatory statements made by [Tricia Drago or Jamey Hill]
                         about Plaintiffs in and around [May – June 2019, September 2019,
                         December 2019, January 2020, or no date provided]” (witnesses 20-50);
                         and

                  g.     “the extensive damages Plaintiffs suffered…” (witnesses 1, 7-19).

          3.      Rule 26(a)(1)(A)(ii) requires the plaintiffs to disclose “a copy—or a description

   by category and location—of all documents, electronically stored information, and tangible

   things that the disclosing party has in its possession, custody, or control and may use to support

   its claims or defenses, unless the use would be solely for impeachment[.]” For their document

   disclosure, the plaintiffs listed some documents by title and some by broad, generalized category,

   including:

                  a.     “Franchise Agreements between Happy Tax and its other current or
                         former franchisees”

                  b.     “Promissory Notes and/or Personal Guaranty between Happy Tax and any
                         Defendants”; and




                                                   2
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 3 of 14




                  c.     “Franchisee accounting reconciliations prepared from April 2019 through
                         the present”.

   The plaintiffs, however, did not provide a copy of any document to the defendants nor disclose

   to the defendants where any documents may be inspected and copied.

          4.      The defendants’ counsel conferred with the plaintiffs’ counsel to obtain copies of

   the documents described in the plaintiffs’ Updated Disclosures and to clarify the plaintiffs’

   broad, generalized document category descriptions. On June 4, 2021, the plaintiffs disclosed

   1697 pages of documents to the defendants. “Franchise Agreements between Happy Tax and its

   other current or former franchisees”; “Promissory Notes and/or Personal Guaranty between

   Happy Tax and any Defendants”; and “Franchisee accounting reconciliations prepared from

   April 2019 through the present” were not among the 1697 pages provided.

          5.      The defendants’ counsel asked the plaintiffs’ counsel identify by Bates number

   the “Franchisee accounting reconciliations” on June 8, 2021. On June 11, 2021, the plaintiffs’

   counsel reported that the plaintiffs “do not have access to” any Franchisee accounting

   reconciliations.

          6.      Rule 26(a)(1)(A)(iii) requires the plaintiff to disclose “a computation of each

   category of damages claimed by the disclosing party—who must also make available for

   inspection and copying as under Rule 34 the documents or other evidentiary material, unless

   privileged or protected from disclosure, on which each computation is based, including materials

   bearing on the nature and extent of injuries suffered[.]” The plaintiffs provided no computation

   for any category of their purported damages to the defendants. The plaintiffs did not produce

   any documents or other evidentiary material on which any damages computation could be based.

          7.      On June 8, 2021, the defendants’ counsel asked the plaintiffs’ counsel to identify

   by Bates number the computations of each category of damages that the plaintiffs claim and all

                                                  3
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 4 of 14




   documents and other evidentiary material on which each such computation was based. The

   plaintiffs’ counsel did not respond to defense counsel’s request.

          8.        The defendants certify that, pursuant to Rule 37, Federal Rules of Civil

   Procedure, they, through counsel, have in good faith conferred with counsel for the plaintiffs in

   an effort to secure disclosure, discovery responses and production of responsive documents and

   information without court action.

          Accordingly, defendants Jamey Hill, The JL Hill Group, LLC, Tricia Drago and Banyan

   Accounting, LLC respectfully request that the Court enter an Order as follows:

          A.        Compelling the plaintiffs to make competent disclosure of the specific subject(s)

   of discoverable information for each person identified in the Updated Disclosures;

          B.        Compelling the plaintiffs to make competent disclosure of all documents,

   electronically stored information and tangible things that the plaintiffs actually have in their

   possession, custody or control and may use to support their claims or defenses to the defendants;

          C.        Compelling the plaintiffs to provide a competent computation of each category of

   damages the plaintiffs claim and to produce all documents or other evidentiary material on which

   each such computation is based to the defendants;

          D.        Precluding the plaintiffs from using any information or witness not timely,

   competently and completely disclosed to supply evidence on a motion, at a hearing or at a trial;

          E.        Awarding the defendants their reasonable expenses incurred in making this

   motion, including attorney’s fees; and,

          F.        Granting such other and further relief as the Court deems appropriate under the

   circumstances.




                                                    4
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 5 of 14




                                  MEMORANDUM IN SUPPORT

          The plaintiffs have failed to comply with their Rule 26(a) Initial Disclosure obligations.

   Specifically, the plaintiffs did not sufficiently describe the subjects of discoverable information

   that each witness identified in their Updated Disclosures may have. The plaintiffs did not

   sufficiently disclose all documents, electronically stored information and tangible things they

   may use to support their claims or defenses. The plaintiffs provided no computation for any

   category of damages and no financial or other data from which any damages may be computed.

   The Court should compel the plaintiffs to provide complete, fully-compliant Rule 26(a) Initial

   Disclosures to the defendants accordingly. And, as the plaintiffs have had to twice move to

   compel the plaintiffs to comply with their mandatory disclosure obligations, the Court should

   sanction the plaintiffs and award the defendants their reasonable expenses incurred in doing so.

          A.      THE PLAINTIFFS’ DEFICIENT UPDATED WITNESS DISCLOSURE

          Rule 26(a) requires the plaintiffs to identify people likely to have discoverable

   information “along with the subjects of that information”. Fed.R.Civ.P. 26(a)(1)(A)(i). For a

   competent and complete initial witness disclosure, “it is not sufficient for a party to merely state

   that a person may have discoverable information with regard to issue ‘X’ (e.g., age

   discrimination). [A party] must provide a general description of the information each individual

   could provide.” Hawthorne v. Baptist Hosp., Inc., 3:08CV154/MCR/MD, 2008 WL 4826112, at

   *2 (N.D. Fla. Nov. 4, 2008) (emphasis in original).

          In Hawthorne, a plaintiff listed several witnesses saying each “may have discoverable

   information on the age discrimination and retaliation issues.” Id. at *1. As the plaintiffs’ generic

   description of subjects of discoverable information – repeated for every potential witness

   identified – did not specifically describe the discoverable information each witness may have



                                                    5
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 6 of 14




   had, the Hawthorne Court found the plaintiffs failed to “make complete disclosure under Rule

   26(a)(1)(A)”. Id. at *2. As such, the court ordered the plaintiffs to “make full initial disclosures

   under Rule 26(a)(1)(A)…or risk having this action dismissed.” Id.

          The court in Regions Bank v. Kaplan, 8:12-CV-1837-T-17MAP, 2013 WL 12341085 at

   *1 (M.D. Fla. May 7, 2013), applied the Hawthorne Court’s reasoning and made a similar ruling

   as to a defendants’ initial witness disclosure. In Kaplan, a defendant disclosed several witnesses

   saying each had “[i]nformation related to the issues raised in this case”. Citing Hawthorne, the

   Kaplan Court reasoned and held:

          When making these types of disclosures, it is not enough to say that a witness has
          information regarding an issue raised in the case…Defendants’ witness disclosure
          fails to meet this obligation because it fails to describe, in any discernable
          manner, the information possessed by each individual.

   Id.

          More recently, a court applied the Hawthorne and Kaplan rationales to assess defendants’

   initial witness disclosure compliance with Rule 26(a)(1)(A)(i) in Hearndon v. Hearndon, 6:19-

   cv-141-Orl-37TBS, 2019 WL 2436450, at *2, (M.D. Fla. June 11, 2019). In Hearndon, the

   defendants listed eighteen witnesses and described the discoverable information for each as

   follows:

          The following witnesses will testify regarding liability, sustained damages,
          economic losses, medical (physical and mental) condition of decedent…, and
          facts contained in Defendants, [] Answer to Complaint and Crossclaim, and other
          pleadings and will offer evidence in support of Defendants’ claims for the entire
          insurance proceeds and death benefits, attorneys’ fees, costs and prejudgment
          interest and facts in opposition to Plaintiff[‘s] claims for any monetary or other
          relief.

   Id.   Applying Hawthorne and Kaplan, the Hearndon Court found the defendants’ witness

   disclosure deficient, ruling: “Plaintiff is entitled to know the subjects of the information these

   individuals have that Defendants might utilize”. Id. As such, the court ordered the defendants to

                                                    6
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 7 of 14




   supplement their initial disclosures “to include more specific descriptions of the information each

   listed individual possessed” and awarded the plaintiff her “reasonable legal expenses for bringing

   the motion to compel”. Id.

          Like the deficient witness disclosures in Hawthorne, Kaplan and Hearndon, the

   plaintiffs’ repetitive references to generic concepts and issues “fail[] to describe, in any

   discernable manner, the information possessed by each individual”, Kaplan, 2013 WL

   12341085, at *1, hindering the defendants’ ability to direct their discovery efforts.          The

   defendants are “entitled to know the subjects of the information [each] individual[] ha[s] that the

   [plaintiffs] might utilize”.   Hearndon, 2019 WL 2436450, at *2 (alterations supplied).

   Accordingly, the Court should compel the plaintiffs to provide complete, Rule 26(a)-compliant

   witness disclosure to the defendants.

          B.      THE PLAINTIFFS’ DEFICIENT UPDATED DOCUMENT DISCLOSURE

          Rule 26(a) requires the plaintiffs to disclose – by producing a copy or by specifically

   listing by particular category – the records that they may use to support their claims. Fed. R.

   Civ. P. 26(a)(11)(A)(ii); Hawthorne v. Baptist Hosp., Inc., 3:08CV154/MCR/MD, 2008 WL

   4826112, at *2 (N.D. Fla. Nov. 4, 2008) (“[B]y this time, plaintiff should have an idea of the

   documents he might use to support his claims. All of these documents must be disclosed.”).

   “Should a party elect to describe, rather than copy, its tangible information, the items’

   description must be specific enough to allow opposing parties the ability to direct their discovery

   efforts.” Regions Bank v. Kaplan, 8:12-CV-1837-T-17MAP, 2013 WL 12341085 at *1 (M.D.

   Fla. May 7, 2013) (finding defendants’ disclosure list of “checks, statements, promissory notes[,]

   and correspondence” to be “inadequate under Rule 26(a)(1)(A)(ii)”).




                                                   7
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 8 of 14




          The plaintiffs’ category descriptions (i.e., “Franchise Agreements between Happy Tax

   and its other current or former franchisees” and “Promissory Notes and/or Personal Guaranty

   between Happy Tax and any Defendants”) are “so broad and vague as to be meaningless”.

   Hearndon, 2019 WL 2436450, at *2. This is particularly true for “Franchisee accounting

   reconciliations prepared from April 2019 through the present”, which the plaintiffs now claim

   not to have. As such, the Court should order the plaintiffs to provide to the defendants with

   copies of all documents or other records that fall into these broad categories or specifically

   describe them (and report how and where the defendants may inspect and copy them) so that the

   defendants may direct their discovery efforts more efficiently.

          C.      THE PLAINTIFFS’ DEFICIENT UPDATED DAMAGES DISCLOSURE

          Rule 26(a)(1)(A)(iii) requires the plaintiffs to provide a computation (and supporting

   evidentiary material) for each category of damages that they claim. De Varona v. Discount Auto

   Parts, LLC, No. 12-20714-CIV, 2012 WL 2334703, at *1 (S.D. Fla. June 19, 2012) (“Plaintiff

   must compute in dollars how much she claims for each category of damages.”). A competent

   damages disclosure should provide “sufficient detail so as to enable each defendant to

   understand the contours of its potential exposure and make informed decisions as to settlement

   and discovery.” Professional LED Lighting, Ltd. v. Aadyn Tech. LLC, No. 14-CIV-61376, 2015

   WL 11578511, at *2 (S.D. Fla. July 24, 2015); Okereke v. Cmty. Hospice of Northeast FL, Inc.,

   No. 3:15-cv-235-J-32MCR, 2015 WL 5601960 (M.D. Fla. Sept. 22, 2015) (“However, it is

   unclear what is included in the category of actual damages, what the total amount is, and how it

   is calculated. Plaintiff needs to be more specific and include a computation…”); Pressman v.

   Publix Super Markets, Inc., No. 06-61350, 2007 WL 9700541, at *1 (S.D. Fla. May 3, 2007)

   (damages computation requires “some analysis of how Plaintiff derived the dollar amount she



                                                   8
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 9 of 14




   claims for each category of damages.”); and Regions Bank v. Kaplan, 8:12-CV-1837-T-17MAP,

   2013 WL 12341085 at *1 (M.D. Fla. May 7, 2013) (“It is not enough to simply provide a total

   damages figure; if possible, parties must supply calculations in order to illustrate how a final

   figure was reached.”).

          The plaintiffs did not disclose any damages computation in or with their Updated

   Disclosures. The plaintiffs similarly did not disclose any document or other evidentiary material

   from which damages could be computed. The defendants are “entitled to such information in

   order to prepare for any settlement discussions, mediation and trial of this cause.” Dunstan v.

   Wal-Mart Stores East, L.P., No. 3:07-cv-713-J-32TEM, 2008 WL 2025313, at *1 (M.D. Fla.

   May 9, 2008).

          “[T]o comply with Rule 26, [the plaintiffs] must point to the specific evidence of his

   damages that he intends to rely on at trial, not merely point to all of the discovery in the entire

   case and say ‘it’s in there.’” Kuczynski v. Lyra Mgmt., Inc., No. 08-62067, 2010 WL 11504718

   (S.D. Fla. Feb. 8, 2010) (alteration added). The plaintiffs neither disclosed specific damages

   evidence nor identified any document among the pages they produced to support any damages

   computation. As such, the Court should order the plaintiffs to provide a competent, Rule

   26(a)(1)(A)(iii)-compliant computation of each category of damages the plaintiffs claim, and

   direct the plaintiffs to provide to the defendants all documents or data on which each such

   computation is based.

          D.       THE  DEFENDANTS’ EFFORTS                     TO      OBTAIN        PLAINTIFFS’
                   MANDATORY DISCLOSURES

          Although Rule 26(a) is self-executing and the plaintiffs’ disclosure obligation is

   mandatory, the defendants have had to expend significant effort and resources in their continuing

   attempt to obtain complete information from the plaintiffs.         The plaintiffs first sued the

                                                   9
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 10 of 14




   defendants on November 4, 2019, but failed to make Rule 26(a) Initial Disclosures to the

   defendants for more than 15 months. On April 13, 2021, the defendants asked the plaintiffs to

   make their Initial Disclosures no later than April 21, 2021. The plaintiffs did not respond, and

   they did not serve Initial Disclosures.

          The defendants moved to compel on May 7, 2021 [DE 96]. On May 8, 2021, the Court

   ordered the plaintiffs to serve their Rule 26(a) Initial Disclosures no later than May 14, 2021 [DE

   97]. The plaintiffs served “Plaintiffs’ Initial Disclosures” on May 14, 2021. The plaintiffs’

   counsel signed those Initial Disclosures, certifying that to the best of his knowledge, information

   and belief, formed after a reasonable inquiry, that the plaintiffs’ Initial Disclosures were

   complete and correct when made. Fed. R. Civ. P. 26(g)(1)(A).

          The plaintiffs’ Initial Disclosures, however, were evasive, incomplete and otherwise

   failed to comply with Rule 26(a)(1)(A). For example, the plaintiffs’ witness disclosure listed 50

   names without contact information. For each person named, the plaintiffs alluded to generic

   concepts and issues, rather than describe the subject(s) of discoverable information each person

   purportedly has.

          The plaintiffs provided no documents to the defendants pursuant to Rule 26(a)(1)(A)(ii).

   The plaintiffs’ descriptions of many broad and vague categories of documents made the universe

   of documents possibly encompassed staggeringly large and did nothing to aid the defendants in

   directing their discovery efforts. Further, the plaintiffs declined to report where any documents

   were purportedly located or how the defendants may inspect and copy them. Finally, the

   plaintiffs provided no computations for any damages category and no data from which any

   damages could be calculated.

          On May 16, 2021, the defendants’ counsel wrote to the plaintiffs’ counsel identifying all



                                                   10
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 11 of 14




   of the material deficiencies in the plaintiffs’ Initial Disclosures and to requesting the undisclosed

   information. On May 18, 2021, the defendants’ counsel spoke to the plaintiffs’ counsel via

   telephone, again identifying all of the material deficiencies in the plaintiffs’ Initial Disclosures

   and requesting the undisclosed information. The plaintiffs’ counsel reported that the plaintiffs

   would provide the undisclosed information no later than May 21, 2021. On May 21, 2021, the

   plaintiffs’ counsel asked for additional time – through May 24, 2021 – to provide the undisclosed

   information. The defendants’ consented to the brief enlargement of time.

          The plaintiffs served their Updated Disclosures on May 24, 2021. The plaintiffs’ counsel

   signed those Initial Disclosures, certifying that to the best of his knowledge, information and

   belief, formed after a reasonable inquiry, that the plaintiffs’ Initial Disclosures were complete

   and correct when made. Fed. R. Civ. P. 26(g)(1)(A). The Updated Disclosures, however, are

   evasive, incomplete and otherwise fail to comply with Rule 26(a)(1)(A), as they suffer from

   virtually all of the same material defects as in the plaintiffs’ Initial Disclosures. On May 25,

   2021, the defendants’ counsel wrote to the plaintiffs’ counsel to identify all of the material

   deficiencies in the plaintiffs’ Updated Disclosures and to again request the undisclosed

   information, including the documents described in the Updated Disclosures, damages

   computations and financial and other data supporting those computations.

          On May 27, 2021, the plaintiffs’ counsel reported that the plaintiffs would provide copies

   of the documents identified in their Updated Disclosures by June 1, 2021. The plaintiffs’

   counsel further reported:     “We respectfully disagree with your contention the amended

   disclosures are not adequate and submit they comply with the applicable rules.”

          The plaintiffs made available 1697 pages of documents to the defendants on June 4,

   2021. There were no “Franchise Agreements between Happy Tax and its other current or former



                                                    11
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 12 of 14




   franchisees”; “Promissory Notes and/or Personal Guaranty between Happy Tax and any

   Defendants”; “Franchisee accounting reconciliations prepared from April 2019 through the

   present”; damages computation(s); or financial records or other data from which any damages

   may be calculated, among them.

           On June 8, 2021, the defendants’ counsel wrote to the plaintiffs’ counsel to ask the

   plaintiffs to identify, by Bates number, the “Franchisee accounting reconciliations prepared from

   April 2019 through the present”; damages computation(s); and supporting data from among the

   1697 pages produced. On June 11, 2021, the plaintiffs’ counsel reported that he “now realize[s]

   we [i.e., the plaintiffs] do not have access [to Franchisee accounting reconciliations]”. The

   plaintiffs’ counsel did not respond to defense counsel’s request for the plaintiffs to identify the

   damages computations and supporting data among the 1697 pages produced.

           E.     SANCTIONS

           Despite the defendants’ efforts, they still have not received competent or complete

   mandatory Rule 26(a) Initial Disclosures from the plaintiffs. Rule 37 which provides in pertinent

   part:

           If a party fails to provide information or identify a witness as required by Rule
           26(a) or (e), the party is not allowed to use that information or witness to supply
           evidence on a motion, at a hearing, or at a trial, unless the failure was
           substantially justified or is harmless…In addition to or instead of this sanction,
           the court, on motion and after giving an opportunity to be heard…may order
           payment of the reasonable expenses, including attorney’s fees, caused by the
           failure…and…may impose other appropriate sanctions…”

   Fed. R. Civ. P. 37(c)(1); Rigby v. Philip Morris USA Inc., 717 F.App’x 834, 835 (11th Cir. 2017)

   (affirming order striking affidavit where party failed to describe the subject of the witness’s

   discoverable information under Fed. R. Civ. P. 26(a)(1)(A)(i)); Mee Industries v. Dow Chemical

   Co., 608 F.3d 1202, 1221–22 (11th Cir. 2010) (holding where a party fails to properly identify a



                                                   12
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 13 of 14




   category of damages or provide calculations underlying it, a district court has discretion to

   exclude evidence relating to those damages); and Professional LED Lighting, Ltd. v. Aadyn

   Tech. LLC, No. 14-CIV-61376, 2015 WL 11578511, at *2 (S.D. Fla. July 24, 2015) (The “failure

   to provide a sufficient computation of damages may lead to the exclusion of evidence.”).

          The plaintiffs have failed to make competent and Rule 26(a)(1)(A)-compliant Initial

   Disclosures to the defendants. The plaintiffs have caused the defendants to needlessly expend

   their scarce resources to seek information that the plaintiffs are required to disclose. As such, the

   Court should preclude the plaintiffs from using any information or witness not timely,

   competently and completely disclosed to supply evidence on a motion, at a hearing or at a trial,

   and award the defendants their reasonable expenses incurred in making this motion, including

   attorney’s fees.

          F.      CONCLUSION

          Based on the foregoing, the defendants respectfully request that the Court grant their

   motion to compel and enter the relief requested in it.

                              S.D. Fla. Local Rule 7.1(a)(3) Certification

          Before filing this motion, I, as counsel for the defendants, conferred with (now former)

   counsel for the plaintiffs, Jeffrey A. Berman, Esq., in a good faith effort to resolve the issues

   raised in the motion but have been unable to do so.

                                                         /s/ Lonnie L. Simpson
                                                         Lonnie L. Simpson, Esq., FBN 821871
                                                         lsimpson@shutts.com
                                                         SHUTTS & BOWEN LLP
                                                         4301 W. Boy Scout Blvd., Suite 300
                                                         Tampa, Florida 33607
                                                         Telephone: (813) 229-8900
                                                         Counsel for Defendants




                                                    13
Case 1:19-cv-24539-FAM Document 107 Entered on FLSD Docket 06/26/2021 Page 14 of 14




                                  CERTIFICATE OF SERVICE

          I certify that on June 26, 2021, I electronically filed the forgoing Defendants’ Motion to

   Compel Competent Initial Disclosures and Memorandum in Support with the Clerk of the Court

   via CM/ECF which will send an electronic notice to counsel of record; and to pro se plaintiffs

   Mario Costanz and Happy Tax Franchising, LLC, via e-mail to mario@happytax.com, 350

   Lincoln Road, Miami Beach, FL 33139.

                                                          /s/ Lonnie L. Simpson
                                                          ATTORNEY




                                                 14
